Citation Nr: 1211600	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Citrus Memorial Hospital on February 25, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the VAMC in Gainesville, Florida that denied the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Citrus Memorial Hospital on February 25, 2009.  In November 2011, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a low back disability (rated 40 percent); a right knee disability (rated 10 percent); and left knee disability (rated 30 percent); and residuals of a left tibia fracture (rated 10 percent).  The combined disability rating is 70 percent.  The Veteran is also in receipt of total disability rating based on individual unemployability (TDIU) rating, effective February 23, 1996.  

2.  The Veteran received medical treatment on February 25, 2009, at the Citrus Memorial Hospital, which involved a lithotripsy for right nephrolithiasis.  

3.  VA payment or reimbursement of the medical expenses on February 25, 2009, care was not authorized.  

4.  The medical expenses incurred on February 25, 2009, were not incurred as a result of a medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Citrus Memorial Hospital on February 25, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the VAMC in Gainesville, Florida sent a decision in October 2009 and correspondence in November 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the VAMC in Gainesville, Florida subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a November 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).

Nevertheless, VA may reimburse claimants for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2011).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 
38 C.F.R. § 17.1002 (2011).

In addition, a claimant is required to file a claim within 90 days of the latest of the following:  1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2011).

The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  However, because the Veteran's claim was filed prior to the effective date of the amendments, the amended version of the statute does not apply in this case.  

The Veteran contends that he is entitled to payment or reimbursement of medical expenses incurred at the Citrus Memorial Hospital on February 25, 2009.  He specifically maintains that after he was discharged from Citrus Memorial Hospital on February 11, 2009, he continued to receive treatment for the same condition on an outpatient basis and that, therefore, all the treatment was on an emergency basis.  The Veteran also reports that he received a statement from VA on February 9, 2009, that indicated that his non-VA hospital care at Citrus Memorial Hospital was authorized from February 6, 2009, until it was medically determined that his condition had stabilized.  

A February 12, 2009, VA nursing telephone encounter note indicates that the Veteran came in with scripts from Citrus Memorial Hospital.  It was reported that the Veteran had a peripherally inserted central catheter with a line in the left antecubital.  The VA nurse stated that a Foley catheter was draining clear light yellow urine.  The nurse indicated that the Veteran had generalized body edema and that his lungs had expiratory wheezes.  The nurse reported that the Veteran stated that he was going to Citrus Memorial Hospital at 8 am and 4 pm to receive intravenous antibiotics.  It was noted that the Veteran's signs were charted.  The nurse reported that the Veteran was seen by a physician and that he was given a script for Flomax and was advised to take Finasteride.  The nurse stated that the Veteran was also advised to eat yogurt and to decrease sweets and alcohol.  

A February 23, 2009, VA treatment entry reflects that the Veteran was admitted to the Citrus Memorial Hospital on February 6, 2009, and discharged on February 11, 2009.  The examiner reported that the Veteran was admitted on February 6, 2009, for a right ureteral calculus with septic shock and acute renal failure, secondary to septic shock.  It was noted that he was status post cystoscopy, right retrograde ureteropyelogram, and insertion of a right ureteral stent, and that urine and blood cultures grew E. Fergusonii.  The examiner indicated that during such hospitalization, the Veteran's blood pressure dropped to 77/40 and that he was tachycardic.  The examiner stated that the Veteran was in the intensive care unit overnight and that he was stabilized.  The examiner indicated that the Veteran was discharged home on February 11, 2009, with a Foley catheter and intravenous antibiotics with a peripherally inserted central catheter.  The examiner reported that the Veteran was started on intravenous Fortaz twice daily and that Lacinex was also recommended.  

A February 25, 2009, history and physical report from Citrus Memorial Hospital reflects that the Veteran was seen with a chief complaint of right uretorolithiasis with septic shock status post right ureteral stent insertion.  The examiner reported that the Veteran was recently admitted with weakness, lethargy, and confusion that was progressive over seven days with the subsequent development of a fever.  It was noted that the Veteran was hypotensive in the emergency room and that he was resuscitated with fluid and found to have a urine culture greater than 100,000 colonies of E coli with a blood culture as well.  The examiner reported that at the time of the previous hospital admission, the Veteran had a creatinine level of 3.0 with a white count of 20,000.  The examiner stated that the Veteran underwent emergent stent placement.  The examiner indicated that the Veteran maintained intravenous Fortaz for a twenty-day course of treatment.  It was noted that the Veteran had preceding chronic renal insufficiency, a current creatinine of 1.8, as well as preceding hypertension and benign prostatic hypertrophy.  The examiner indicated that the Veteran's prior surgery included bilateral knee and shoulder replacements.  

The examiner reported that the Veteran was presently asymptomatic.  The examiner stated that the Veteran was admitted for lithotripsy on antibiotic coverage with Fortaz.  The examiner indicated, as to a physical examination, that the Veteran was well developed, elderly, and in no acute distress.  The examiner stated that the Veteran's abdomen was soft and benign without costovertebral angle tenderness, and that his genitourinary examination showed normal testes.  As to a summary, the examiner indicated that the Veteran had recent urinary sepsis with Escherichia coli and that he was currently on Fortaz.  The examiner reported that the Veteran had an obstructing right ureteral calculus that was managed by a stent and that he was presently admitted for a lithotripsy.  

A February 25, 2009, operative report from Citrus Memorial Hospital indicates that the Veteran was recently admitted with an obstruction, right ureteropelvic junction calculus, which was treated by a stent, and that he also underwent treatment for urinary sepsis.  The examiner reported that the Veteran was currently on Fortaz and that a kidney ultrasound biopsy showed a stone in the right lower pole adjacent to the stent.  It was noted that the Veteran underwent shockwave lithotripsy.  The postoperative diagnosis was right nephrolithiasis.  

A November 2009 statement from a VA physician indicates that the Veteran was treated as an outpatient for antibiotic therapy prior to a pre-planned admission on February 25, 2009, for lithotripsy.  The physician commented that as the admission was a pre-planned admission and not an emergent admission, the claim should be denied as non-emergent.  

The record reflects that VA received the Veteran's claim in March 2009, well within the 90 days of the Veteran's discharge from the Citrus Memorial Hospital. 

The Veteran is service-connected for a low back disability (rated 40 percent); a right knee disability (rated 10 percent); and left knee disability (rated 30 percent); and residuals of a left tibia fracture (rated 10 percent).  The combined disability rating is 70 percent.  The Veteran is also in receipt of total disability rating based on individual unemployability (TDIU) rating, effective February 23, 1996.  

The record does not establish that the treatment the Veteran received at the non-VA facility (Citrus Memorial Hospital) was authorized in advance.  The Veteran has referred to a February 9, 2009, VA statement that indicates that his non-VA hospital care at Citrus Memorial Hospital was authorized from February 6, 2009, until it was medically determined that his condition had stabilized.  The Board observes, however, that this statement solely refers to the Veteran's hospitalization at Citrus Memorial Hospital from February 6, 2009, to February 11, 2009, which is not at issue in this matter, and does not refer to his subsequent hospitalization at that facility on February 25, 2009.  As noted above, a February 23, 2009, VA treatment entry notes that the Veteran was admitted to the Citrus Memorial Hospital on February 6, 2009, and that he was discharged home on February 11, 2009, with a Foley catheter and intravenous antibiotics with a peripherally inserted central catheter.  A February 25, 2009, history and physical report from the Citrus Memorial Hospital refers to the Veteran's previous hospital admission and indicates that he was admitted, on February 25, 2009, for lithotripsy on antibiotic coverage with Fortaz.  There is simply no evidence in the record that the Veteran's treatment received at a non-VA facility (Citrus Memorial Hospital) on February 25, 2009, was authorized in advance.  

As the Board has determined that there was no prior approval of treatment at a non-VA facility, it must now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  

The Board observes that the criteria for reimbursement or payment of medical expenses incurred at the Citrus Memorial Hospital on February 25, 2009, are not met under either 38 U.S.C.A. § 1725 or §1728 because such services were not rendered in a medical emergency.  The Board finds that the condition for which the Veteran sought treatment at the Citrus Memorial Hospital on February 25, 2009, was not of such a nature that a prudent layperson would have reasonably expected that a delay in seeking emergency medical treatment would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B).

The Board notes that the February 25, 2009, history and physical report from Citrus Memorial Hospital indicates that the Veteran was admitted for lithotripsy on antibiotic coverage with Fortaz.  The examiner specifically indicated that the Veteran was presently asymptomatic.  The examiner also stated that the Veteran was well developed, elderly, and in no acute distress at the time of admission.  As to a summary, the examiner indicated that the Veteran had recent urinary sepsis with Escherichia coli and that he was currently on Fortaz.  The examiner maintained that the Veteran had an obstructing right ureteral calculus that was managed by a stent and that he was presently admitted for a lithotripsy.  A February 25, 2009, operative report from Citrus Memorial Hospital reflects that the Veteran was currently on Fortaz and that a kidney ultrasound biopsy showed a stone in the right lower pole adjacent to the stent.  It was noted that the Veteran underwent shockwave lithotripsy.  The postoperative diagnosis was right nephrolithiasis.  

Further, the Board observes that a November 2009 statement from a VA physician indicates that the Veteran was treated as an outpatient for antibiotic therapy prior to a pre-planned admission on February 25, 2009, for lithotripsy.  The physician specifically commented that the admission was a pre-planned admission and not an emergent admission.  

There is no indication that the treatment the Veteran received on February 25, 2009, was rendered in a medical emergency and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available - not to provide payment for ongoing non-emergent care, such as lithotripsy at a private facility.  

Under these circumstances, the Board finds that the claim for payment or reimbursement of unauthorized medical expenses at the Citrus Memorial Hospital on February 25, 2009, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Citrus Memorial Hospital on February 25, 2009, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


